Citation Nr: 0314818	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  00-11 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Whether a substantive appeal pertinent to the denials of 
the claim based on entitlement to service connection for 
bilateral hearing loss was received.

2.  Whether a substantive appeal pertinent to the denials of 
the claim based on entitlement to service connection for a 
nervous disorder was received.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
following a June 1999 rating decision of the RO in Roanoke, 
Virginia, which denied service connection for bilateral 
hearing loss and a nervous disorder.


FINDINGS OF FACT

1.  In June 1999, the RO issued a decision that denied the 
claim of service connection for bilateral hearing loss and 
service connection for a nervous disorder.

2.  Notice of the RO's denial and information concerning the 
veteran's appellate rights were sent to the veteran in a 
letter dated September 22, 1999.

3.  A notice of disagreement was received from the veteran in 
January 2000, addressing only the issue of service connection 
for a nervous disorder.

4.  Following receipt of a notice of disagreement to the 
rating decision, the RO issued a statement of the case on 
February 1, 2000, addressing both issues, with an 
accompanying letter explaining to the veteran the necessity 
to file a VA Form 9.

5.  Received on February 9, 2000 was a request from the 
veteran for a hearing on the issue of entitlement to service 
connection for a nervous disorder.

6.  During the June 2000 RO hearing, the veteran and his 
representative were twice advised by the hearing officer of 
the necessity to submit a substantive appeal on the issues 
the veteran intended to appeal.

7.  Following a June 2000 personal hearing, a supplemental 
statement of the case was issued in September 2000, and the 
veteran was informed in an accompanying letter that there was 
a time limit within which to respond.

7.  A supplemental statement of the case was issued in 
December 2002, and again, the veteran was informed in an 
accompanying letter that there was a time limit within which 
to respond.

8.  The veteran did not file a substantive appeal as to the 
issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for a 
nervous disorder.


CONCLUSION OF LAW

A substantive appeal of the RO's June 1999 decision has not 
been filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.301, 20.302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the June 
1999 rating decision, the February 2000 statement of the 
case, the December 2002 supplemental statement of the case 
and VA letters to the veteran dated in February 1999, July 
1999 and November 2001 have provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments and testimony.  The rating decision, statement of 
the case and supplemental statement of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In a June 1999 decision, the RO denied a claim of service 
connection for bilateral hearing loss and service connection 
for a nervous disorder.  In January 2000, the VA received the 
veteran's timely filed Notice of Disagreement (NOD), 
addressing only the issue of service connection for a nervous 
disorder.  On February 2000, the RO issued a statement of the 
case (SOC) which addressed both the issue of bilateral 
hearing loss and a nervous disorder and which also explained 
to the veteran that in order to continue his appeal he must 
submit a VA Form 9 which was enclosed with the statement of 
the case when it was mailed to the veteran. 

In June 2000 the veteran had a personal hearing.  During the 
personal hearing, the veteran was twice informed by the 
hearing officer that if he wished to continue his appeal he 
must submit a VA Form 9, substantive appeal, within a certain 
period.

In September 2000, a supplemental statement of the case was 
issued to the veteran with an accompanying letter.  The 
accompanying letter essentially explained to the veteran that 
he had 60 days to perfect his appeal and submit a VA Form 9, 
substantive appeal.  

Enclosed with a December 2002 supplemental statement was an 
accompanying letter to the veteran again explaining the 
timeline in which to file his substantive appeal.  In this 
statement, the RO construed the veteran's substantive appeal 
as a statement dated June 2000 which was submitted by a 
private doctor who had treated the veteran and performed a 
psychiatric assessment.  

To date, there has been no VA Form 9, substantive appeal, 
filed on any of the above issues.

Analysis

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, and a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.202 (2002).  A Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals," 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202 (2002).

A Notice of Disagreement and/or a Substantive Appeal may be 
filed by a claimant personally, or by his or her 
representative if a proper Power of Attorney or declaration 
of representation, as applicable, is on record or accompanies 
such Notice of Disagreement or Substantive Appeal.  If an 
appeal is not filed by a person listed above, and the 
claimant is rated incompetent by the Department of Veterans 
Affairs or has a physical, mental, or legal disability which 
prevents the filing of an appeal on his or her own behalf, a 
Notice of Disagreement and a Substantive Appeal may be filed 
by a fiduciary appointed to manage the claimant's affairs by 
the Department of Veterans Affairs or a court, or by a person 
acting as next friend if the appointed fiduciary fails to 
take needed action or no fiduciary has been appointed.  
38 C.F.R. § 20.301 (2002)

In this case, there is some doubt as to whether the veteran 
intended to proceed with the appeal of both issues or only 
with the appeal of service connection for a nervous disorder 
as his NOD only addressed the issue of a nervous disorder.  
Despite the confusion, a letter that specifically outlined 
the timeline for filing an appeal accompanied a February 2000 
SOC which addressed both issues.  It has not been argued that 
the veteran did not receive the SOC.  

In June 2000, at a personal hearing the veteran was informed 
twice by the hearing officer that a VA Form 9 was pertinent 
in order to continue his appeal.  

In a December 2002 supplemental statement of the case, the RO 
construed the veteran's substantive appeal as a statement, 
which was submitted by a private doctor who had treated the 
veteran and performed a psychiatric assessment.  The 
provisions of 38 C.F.R. § 20.301 clarify that a Substantive 
Appeal may be filed by a claimant personally, or by his or 
her representative if a proper Power of Attorney or 
declaration of representation, as applicable, is on record or 
accompanies the Substantive Appeal.  38 C.F.R. § 20.301.  In 
this regard, we do not have a substantive appeal filed by the 
veteran or his representative and the doctor's statement 
cannot be accepted as such.  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed. 38 C.F.R. § 20.302(b) (2002).

In this case, a substantive appeal was not submitted within 
the allotted 60-day period.  The veteran and his 
representative presented several arguments at the June 2000 
personal hearing and the representative contended that he 
fully explained to the veteran the importance of submitting 
the completed VA Form 9.  However, as noted above, a 
substantive appeal was never filed.  

Based on the above, the Board finds that the veteran's 
substantive appeal was never filed.  He was fully informed of 
the time limits and methods for filing his substantive 
appeal.  Unfortunately, he failed to file an appeal within 
the deadlines prescribed by law.  If an appellant fails to 
complete an appeal within the required time, it is incumbent 
upon the Board to reject the application for review on 
appeal. This is not a matter within the Board's discretion; 
the timeline standards for filing appeals to the Board are 
prescribed by law.  These requirements are stated 
specifically in 38 U.S.C.A. § 7105; and under the provisions 
of 38 U.S.C.A. § 7108, if there is a failure to meet these 
requirements, "An application for review on appeal shall not 
be entertained."  Furthermore, the United States Court of 
Appeals for Veterans Claims (Court), after acknowledging that 
the timeline standards are clear and unambiguous, has held 
that in the absence of a timely substantive appeal the proper 
action for the Board is to dismiss the claim.  Roy v. Brown, 
5 Vet. App. 554 (1993).  The appeal must therefore be 
dismissed.

ORDER

The appeal is dismissed.



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 


